Name: 2008/955/EC: Commission Decision of 16Ã December 2008 amending Decision 2006/410/EC setting the amounts which, pursuant to Articles 10(2), 143d and 143e of Council Regulation (EC) NoÃ 1782/2003, Article 4(1) of Council Regulation (EC) NoÃ 378/2007 and Article 23(2) of Council Regulation (EC) NoÃ 479/2008 are made available to the EAFRD and the amounts available for EAGF expenditure
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  agricultural activity;  agricultural policy;  EU finance
 Date Published: 2008-12-17

 17.12.2008 EN Official Journal of the European Union L 338/67 COMMISSION DECISION of 16 December 2008 amending Decision 2006/410/EC setting the amounts which, pursuant to Articles 10(2), 143d and 143e of Council Regulation (EC) No 1782/2003, Article 4(1) of Council Regulation (EC) No 378/2007 and Article 23(2) of Council Regulation (EC) No 479/2008 are made available to the EAFRD and the amounts available for EAGF expenditure (2008/955/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Article 12(2) and (3) thereof, Whereas: (1) Commission Decision 2006/410/EC (2) sets the amounts which, pursuant to Articles 10(2), 143d and 143e of Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers (3), Article 4(1) of Council Regulation (EC) No 378/2007 (4) laying down rules for voluntary modulation of direct payments and Article 23(2) of Council Regulation (EC) No 479/2008 of 29 April 2008 on the common organisation of the market in wine (5) are made available to the EAFRD, and the net balance available for EAGF expenditure. (2) The amounts for financial transfer from wine support programmes to rural development set in Article 23(2) and in Annexes II and III to Regulation (EC) No 479/2008 have been amended by Commission Regulation (EC) No 1246/2008 (6). (3) Decision 2006/410/EC should therefore be amended accordingly, HAS DECIDED AS FOLLOWS: Sole Article The Annex to Decision 2006/410/EC is replaced by the text set out in the Annex to this Decision. Done at Brussels, 16 December 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 163, 15.6.2006, p. 10. (3) OJ L 270, 21.10.2003, p. 1. (4) OJ L 95, 5.4.2007, p. 1. (5) OJ L 148, 6.6.2008, p. 1. (6) OJ L 335, 13.12.2008, p. 32. ANNEX ANNEX (EUR million) Budget year Amounts made available for EAFRD Net balance available for EAGF expenditure Article 10(2) of Regulation (EC) No 1782/2003 Article 143d of Regulation (EC) No 1782/2003 Article 143e of Regulation (EC) No 1782/2003 Article 4(1) of Regulation (EC) No 378/2007 Article 23(2) of Regulation (EC) No 479/2008 2007 984 22 44 753 2008 1 241 22 362 44 592 2009 1 305,7 22 424 40,66 44 886,64 2010 1 310,8 22 506 82,11 45 225,09 2011 1 290,8 22 484 516,3 122,61 45 181,29 2012 1 292,3 22 484 522,4 122,61 45 649,69 2013 1 293 22 484 522,4 122,61 46 129,99